Citation Nr: 1740715	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-05 676		DATE
		

THE ISSUE

Entitlement to service connection for bilateral knee pain, to include as due to an undiagnosed illness.


ORDER

Service connection for bilateral knee pain is denied.


FINDINGS OF FACT

1.  The Veteran has current left knee diagnoses of degenerative joint disease (DJD) and meniscus tear, which are not related to service.

2.  The Veteran has a current right knee diagnosis of meniscus tear, which is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from December 1990 to June 1991, from March to December 1994, and from December 2003 to March 2005, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for the claimed disability.  

The Veteran and his spouse testified at a videoconference hearing before the undersigned in October 2016, and a transcript of that hearing is of record.

In February 2017, the Board remanded the issue for further development, including obtaining a VA medical opinion and updated VA treatment records.  Treatment records have since been associated with the claims file and a VA examination and medical opinion were obtained in March 2017.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the Veteran also appealed issues of service connection for residuals of a head injury and entitlement to a TDIU.  The Board granted entitlement to a TDIU a February 2017 decision, and the RO granted service connection for residuals of a traumatic brain injury (TBI) in a June 2017 rating decision.  As these appeals were granted in full, the issues are no longer in appellate status or before the Board.

Service connection for bilateral knee pain 

The Veteran contends that he has knee pain due to Gulf War Syndrome, which started in service and has continued since then.  See the November 2008 statement, December 2009 notice of disagreement.  He alternatively claims that his knees were injured by carrying armor, ammunition, and weapons in service, particularly in Iraq.  See the November 2010 statement.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, presumptive service connection for a qualifying chronic disability may also be established under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  Id.  

After careful review, the Board finds that service connection bilateral knee pain is not warranted. 

Service treatment records (STRs) are silent for mention of complaints, diagnosis, or treatment of any knee problems.  In an October 1982 report of medical history and examination upon enlistment into the Army Reserves, the Veteran denied having swollen or painful joints and a "trick" or locked knee, and his lower extremities were found to be clinically normal.  In an April 1990 enlistment examination, the Veteran's lower extremities were found to be clinically normal.  He again reported that he did not have swollen or painful joints, or a "trick" or locked knee.  In a March 1994 report of medical history and examination, the Veteran denied having swollen or painful joints and a "trick" or locked knee, and his lower extremities were clinically normal.  In a November 1994 report of medical history and examination, the Veteran did not report any knee problems and his lower extremities were noted to be clinically normal.  In a February 2003 National Guard periodic examination, the Veteran's lower extremities were normal, and the Veteran denied having knee trouble or swollen or painful joints.  In a January 2005 post-deployment health assessment, the Veteran reported that he was not seen in sick call during deployment.  Although the Veteran reported that he had developed swollen, stiff, or painful joints during his deployment, he specified that his problem was a left shoulder injury.  

Post-service VA treatment records indicate that in an October 2006 appointment to establish care, the Veteran indicated that he had not been getting medical care from anyone since 2003.  He reported having a variety of medical conditions, including shoulder pain, but did not report having any knee pain or problems.  

In May 2008, the Veteran again reported having a variety of issues, including a left shoulder problem, but did not report having any knee problems.  

The Veteran's spouse, K.P., submitted statements in January 2009 and October 2010 indicating that since returning from the Gulf War, the Veteran's joints hurt and made a "popping" sound when he bent at the knees.  

In February 2009, the Veteran was seen for a variety of medical issues, which did not include any knee complaints.  His knees were noted to have full range of motion and no edema.  

In an April 2009 VA Gulf War examination, the Veteran reported generalized joint pain since returning from the Gulf War in 1991, but indicated he wanted to claim only bilateral knee (and elbow) pain.  He indicated that the left knee hurt more than the right knee, and both had stiffness, swelling, popping, and possibly instability.  The knee pain was constant and moderate, and aggravated by squatting, working on knees, and prolonged standing and walking.  Flare-ups occurred 3-4 times per month.  Upon physical examination the bilateral knees showed mild crepitation and the right knee had some additional popping with flexion and extension.  There was tenderness along the joint line bilaterally.  An MRI of the knees showed a suspected right knee tear of the posterior horn of the medial meniscus and a left knee undersurface tear of the posterior horn of the medial meniscus.  

A letter from the Veteran's private physician assistant received in May 2009 indicates that the Veteran had "probable osteoarthritis of his knees."  An accompanying March 2009 treatment record notes that the Veteran complained of joint pains and swelling in his knees.  

In April 2010, the Veteran was seen at VA for left knee pain.  He reported that he had not been told of the April 2009 knee MRI results.  The Veteran was sent for an orthopedic consultation in May 2010.  He reported having years of bilateral knee pain, with the left being worse than the right, which he first noticed in 2005 when he was deployed in Iraq with significant amounts of activity with heavy rucksacks.  He indicated that he did not seek treatment for the pain.  X-rays of the left knee showed a normal left knee.  There was no evidence of fracture, dislocation, arthritis, effusion, or loose body.  However, he was assessed as having bilateral meniscal tears of a chronic nature, especially on the left side.  

In October 2010, he had a left knee arthroscopic partial medial meniscectomy.  In January 2015, the Veteran had another left knee arthroscopic partial medial meniscectomy.

The Veteran testified in the October 2016 Board hearing that he began having knee problems a couple of months into his second deployment due to the climbing in and out of vehicles, doing maintenance checks on vehicles, and doing security detail.  He reported that during security detail, he had 70-75 pounds of body armor on, plus his weapons.  The Veteran stated that he told the medic about his knees approximately 10-15 times during his deployment and was given Motrin.  He asserted that his left knee hurt first, and the right knee began hurting because he was compensating for the left knee.  He had left knee surgery, which did not help.  The Veteran's spouse, K.P., testified that she noticed big changes in the Veteran's knees after he got home from his last deployment, including having trouble going up and down stairs.  She stated that prior to the most recent deployment, she had not noticed the Veteran having knee problems.  

In March 2017, the Veteran had another VA knee examination.  He reported that his knees were injured due to wearing 70 pounds of body armor and constant climbing up and jumping off of machinery in Iraq.  He also reported having two surgeries on his left knee, which did not improve his condition.  The right knee compensated for his left knee, which caused the right knee to hurt.  The Veteran stated that flare-ups of stiffness occurred with standing, walking, and sitting for long periods, and edema to the bilateral knees with the left greater than the right.  The examiner noted that the Veteran's diagnoses included bilateral meniscal tears and left knee degenerative joint disease (DJD).  The examiner opined that the Veteran's bilateral knee meniscal tears with left knee DJD were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's STRS were without evidence of a bilateral knee injury during service, and there were no post-service reports of knee pain until 2009, which was four years post-discharge.  During that four years, the Veteran worked as a mechanic for locomotive mine cars, which entailed repetitive bending, stooping, and kneeling.  His post-service work as a mechanic was more likely than not the causative factor in his bilateral knee condition.  The examiner noted that in an October 2006 VA appointment to establish care, the Veteran did not report a knee problem.  

In sum, the Board finds that there is no basis on which to award service connection for left or right knee pain.  The Veteran and his spouse have made general assertions that the Veteran's left knee diagnoses or both knee diagnoses are related wearing heavy body armor and doing his job as a mechanic and security detail in service.  The Board does not doubt the Veteran or his spouse's sincerity, but cannot rely on their general assertions regarding the medical nexus of knee diagnoses because they are not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of knee joint diagnoses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of DJD and meniscal tears fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran and his spouse do not have the medical expertise and training to provide a medical opinion as to the cause of the Veteran's knee diagnoses.  An opinion of etiology requires medical knowledge of the complexities of the musculoskeletal system, and involves objective clinical testing including interpretation of x-rays that neither the Veteran nor his spouse have the training to perform.  Accordingly, the Board does not find their general assertions to be probative with regard to establishing the etiology of the Veteran's knee diagnoses.

The Board finds the April 2009 and March 2017 VA examiners' findings and the March 2017 opinion to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiners' findings were based on a review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and physical examination of the Veteran.  The March 2017 examiner stated the rationales on which his opinions were based.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence to establish a nexus between the Veteran's knee diagnoses and his active military service. 

As the Veteran has a left knee diagnosis of arthritis, which is one of the listed chronic diseases, the Board carefully considered whether service connection is warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.  As explained by the Court in Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013), there are two ways to establish service connection for a chronic disease.  In this case, there is no evidence that Veteran was diagnosed with arthritis during service.  As such, it cannot be said that the chronic disease (arthritis) was established and not subject to legitimate question during service.  Furthermore, there is no evidence reflecting arthritis to a compensable degree in either knee within one year of the Veteran's separation from service.  Rather, as noted above, the first complaint was in 2009, and treatment records dated in 2006 and 2008 are silent for mention of any knee complaints or treatment.  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.

The Veteran has indicated that he had pain in his knees since service.  The Veteran is competent to report the presence of symptoms and frequency of treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find the report of continuous symptoms to be credible because, as noted above, not only is there is a gap of four years between the Veteran's discharge from service and the first treatment for either of his knees, there is also medical evidence dated in 2006 and 2008 in which the Veteran reported various medical problems but did not report any knee problems.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the Veteran has been somewhat inconsistent in his statements regarding when his knee pain began.  He has alternated between claiming that the knee problems began after service in the Gulf War and claiming that they began after service in Iraq.

Finally, the Board has considered whether service connection should be granted under 38 U.S.C.A. § 1117, but finds that the Veteran does not have an undiagnosed illness under 3.317.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (stating that a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  Rather, as discussed above, the Veteran has diagnoses of bilateral meniscus tears and left knee DJD.  Thus, presumptive service connection for bilateral knee pain is not warranted under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.







For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral knee pain.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Jan Dils, Attorney at Law



Department of Veterans Affairs


